DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, including claims 1-5, in the reply filed on December 17, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2020.
Specification
The disclosure is objected to because of the following informalities: the second paragraph of the specification should be updated to reflect the patent numbers and dates for which parent application(s) have issued and indicate/update patent numbers for application numbers and titles referenced in the body of the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "adapted to detect orientation changes” in line 3 thereof.  However, there is no nexus for this claim limitation. Moreover, when read in light of the original disclosure, the question remains: "orientation changes of what?" 
Claim 1, line 8; and claim 3, line 4, recites the limitation “direction with a current angle of rotation”.  This doesn't seem to make sense based on the plain meaning of these terms.  It is recommended to replace "with" with “based on” or the like.
The meaning of "joint limits of the plurality of actuators" as recited in claim 4 is unclear.  How is the limit of the prosthetic segment/length configuration, etc. of a prosthetic joint said to be a joint limit "of an actuator"?
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lee et al., "A Composite .
The 102/103 rejection is based at least in part on the lack of clarity of the claim see paragraph 7 of this office action herein above.  However, for purposes of examination and for the sake of compact prosecution, the claims are interpreted for the rejection below as if reciting “at least one sensor module adapted to detect orientation changes of the at least one sensor module [itself], in lines 3-4 of claim 1. 
Regarding claims 1-5, Lee discloses a robot manipulator including a ‘three-link robot subject’ fully capable of use as a prosthetic device and having a plurality of actuators [e.g., for movement in at least three degrees of freedom] (e.g., see at least pages 1-2 and 14-21) and a control module for commanding the plurality of actuators, the control module in communication with at least one sensor module (“sensor module” is unit that provides the disclosed “feedback component”) adapted to detect orientation changes of the at least one sensor module (i.e., the "feedback component" is based on "sampled values of the corresponding desired trajectories”- e.g., see at least pages 7-15), the control module configured to perform operations comprising: receiving at least one orientation signal from the sensor module (i.e., trajectory information of the feedback component), the orientation signal being indicative of a commanded direction of movement of the prosthetic device; evaluating whether the prosthetic device may move in the commanded direction based on a current angle of rotation of the prosthetic device; commanding at least one actuator of the plurality of actuators to move the prosthetic device in the commanded direction; and adjusting the angle of rotation of the prosthetic device in accordance with joint limits of the plurality of actuators and adjusting the angle of rotation of the prosthetic device if 
Under one interpretation the feedback control and requirement for real time trajectory information in the equations and disclosure is sufficient to show anticipation of the invention substantially as claimed.
Under a second interpretation Lee fails to expressly state the terms “at least one sensor module adapted to detect orientation changes of the at least one sensor module [itself]" based on above-mentioned lack of clarity and interpretation taken for this office action.
In the same field of endeavor, namely robotic arm devices, Comer teaches feedback loop is achieved using a sensor module comprising a potentiometer physically mounted on the object for which the trajectory in space is to be obtained and feeding back the orientation changes of the at least one sensor module to a controller for control of a prosthetic device, wherein the 
Therefore, if not inherent to the disclosure of Lee, it would have been obvious to one of ordinary skill in the art at the time of the invention to try using a sensor module in the invention of Lee for obtaining and feeding back orientation changes of the sensor module to the controller, as taught by Comer, in order to use a simple, low cost-commercially available component that can be used as a basis for feedback loops when lifelike motion of an arm is desired with predictable results and a reasonable expectation for success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,821,587 B2 in view of Lee, as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other.  As is readily apparent, the patent claims are narrower than the present application claims in some regards and broader in others.  With regard to those limitations making the patent claims narrower than the present application claims, species anticipates genus.  With regard to those limitations making the patent claims broader than the present application claims, such limitations are taught by the prior art to Lee, as discussed herein above. It would have been obvious to one of ordinary skill in the art at the time of the invention to try optimizing the control system of the patent claims with the control architecture of Lee in order to provide a smooth continuous path of actuator movement based on the inputs in a simple manner with predictable results and a reasonable expectation of success.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of
Claims 1-18 of U.S. Patent No. 8,864,845 B2; and 
Claims 1-9 of U.S. Patent No. 10,369,022 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are merely narrower than the presently pending claims, and species anticipates genus.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on only Monday and Thursday from 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774